IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00352-CV

IN THE INTEREST OF R.A., A CHILD,
                                                            Appellant



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 13-000921-CV-85


                                        ORDER


      Because the State’s brief was filed on March 6, 2015, the State’s Motion for

Extension of Time to File State’s Brief filed on February 19, 2015 is dismissed as moot.



                                                PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed as moot
Order issued and filed March 19, 2015